Citation Nr: 1748804	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral lower extremity neurological disorder, to include as secondary to service-connected low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in June 2016.  The Board finds there is compliance with the prior remand.

Subsequent to the most recent supplemental statement of the case, additional evidence has been added to the claims file.  No waiver of Agency of Original Jurisdiction review (AOJ) was submitted; however, the Board finds the evidence was duplicative and/or irrelevant to the issue being decided herein.  Thus, no waiver is required.  See 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The Veteran's bilateral lower extremity neurological disorder is not related to service or a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity neurological disorder, to include as secondary to low back strain, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran seeks service connection for a bilateral lower extremity neurological disorder, to include as secondary to service-connected low back strain.  The regulations pertinent to the Veteran's service connection claim (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310) were initially provided to the Veteran in the April 2013 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Service treatment records include a March 1975 record that reflects complaints of low back pain secondary to trauma and a March 1977 in-service X-ray report that reflects a report of an injury to the back a year ago and the Veteran complained of recurrent pain to the lumbosacral area with "? [history] of sciatica."  The Board also notes that the Veteran's service treatment records reflect complaints of leg cramps at both service entrance in October 1973, and at separation in June 1980.  In this regard, his June 1980 examination reflects that he reported cramps in the legs occasionally after strenuous activity throughout his life.  

A November 2012 neurology record notes no evidence of radiculopathy or significant peripheral sensory motor polyneuropathy.  Rather, the impression of the electromyography (EMG) was a mild left common peroneal nerve dominant sciatic neuropathy.  

The Board notes the Veteran does not assert his bilateral lower extremity neurological disorder is directly related to service and the evidence of record does not reflect such.  Indeed, a January 2017 VA examiner reviewed the claims file and opined that his disorder was less likely as not related, caused, or aggravated by his military service.  The examiner explained in an April 2017 addendum medical opinion that the March 1977 "lumbar spine injury and subjective questionable history of sciatica are not supported by the objective x-ray findings that showed in [sic] nerve root involvement in the veteran's back injury.  Additionally, the service treatment records clearly show the veteran experienced a back strain and back strains involve muscles and do not result in conditions involving the nerves or any neurological system."  The examiner also explained that:

[In-service] leg cramps are not related to the current lower extremity neurological disorder because the veteran does not carry any neurological disorder.  There is no current evidence to show a chronic bilateral lower extremity nerve condition based on current clinical information as well as from a very recent Neurological exam Nov 2012.  There is no evidence of a neuropathy or dermatomal radiculopathy from the EMG done Nov 2012.  His legs cramps during military service were most likely related to extensive exercises and accumulation of lactic acid in his muscles.

While the Board recognizes the Veteran's assertions that his bilateral lower extremity neurological disorder was secondary to his service-connected low back strain, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, neurological disorders, fall outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1376-77.  Neurological disorders require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible neurological disorders, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a bilateral lower extremity neurological disorder.

The Board finds the January 2017 VA examiner's opinion to be of great probative value.  The examiner reviewed the claims file and opined that the Veteran's bilateral lower extremity neurological disorder was less likely as not related, caused or aggravated by his military service to include his in-service back injuries.  The examiner explained in an April 2017 addendum medical opinion that the Veteran was service connected for a muscle condition, which was a totally separate problem and had no correlation with peripheral nerves or degenerative arthritis.  He currently had degenerative changes of his lumbar spine which were incurred and diagnosed much later and "this finding does not represent a progression of his previous muscle strain/injury."  There was no connection between present complaints and his in-service injury as injury to the lumbar spine has to be severe enough to cause cartilage/bony damage to result in traumatic arthritis.  "Most of the degenerative changes to his lumbar spine occurred years later since his lumbar spine X-rays in 2001 showed minimal degenerative change."  The 2003 examination showing spurring at L1-L2 and L4 was considered, but there was no medical evidence linking the examination findings to the service connected back strain "since back strain reflexes muscles tendons condition only not any nerves or neurological system and was nor severe enough to cause degenerative changes with spurring or osteophytes that had formed many years after military separation about 25 years later."  Furthermore, the Veteran's foot cramping is a common known acute and transitory effect following electroshock therapy and does not result in a permanent residual of radiculopathy because electroshock therapy does not cause permanent damage to the nerve roots in the spine/lower extremity.  Moreover, the March 1975 record reflecting complaints of low back pain secondary to trauma resulted in a strain and back strains involve muscles and do not result in conditions involving the nerves or any neurological system.  

In sum, the Board finds the elements of service connection for bilateral lower extremity neurological disorder has not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for bilateral lower extremity neurological disorder, to include as secondary to service-connected low back strain, is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


